         

Exhibit 10.2
DATATRAK INTERNATIONAL, INC.
2005 OMNIBUS EQUITY PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
FOR EMPLOYEES
DATATRAK International, Inc.
6150 Parkland Boulevard
Suite 100
Mayfield Heights, OH 44124
Attention:           Compensation Committee of DATATRAK International, Inc.
Members of the Committee:

  I acknowledge that, effective                     , 200     , I have been
awarded:     a.                                          nonqualified stock
options (the “Options”);     b.   to purchase common shares, without par value,
of DATATRAK International, Inc. (the “Shares”) at a per share Exercise Price of
$     .

This award is made under and pursuant to the DATATRAK International, Inc. 2005
Omnibus Equity Plan, as it may be amended from time to time (the “Plan”), which
is hereby incorporated by reference, and this Nonqualified Stock Option
Agreement (“Agreement”). In the event of a conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan will govern. A copy
of the Plan may be obtained by written request to the Committee at the address
provided below:
DATATRAK International, Inc.
6150 Parkland Boulevard
Mayfield Heights, Ohio 44124
Attention: Chief Financial Officer
          Without limiting the generality of the forgoing, in consideration of
this grant of Options, I hereby acknowledge, understand and agree as follows:
   1. Definitions. For purposes of this Agreement, the following definitions
apply:

  a.   Exercise Date. The “Exercise Date” is the date that the Committee accepts
delivery of a properly executed form evidencing an intention to exercise my
Options.     b.   Exercise Price. The “Exercise Price” is the closing price of a
Common Share (as reported in the principal consolidated transaction reporting
system for The Nasdaq Stock Exchange) on the date of this Agreement. For
administrative purposes, the Exercise Price has been recorded by the Committee
at the top of this Agreement. Except as otherwise contemplated in Section 11(c),
the aggregate Exercise Price shall never be less than the Fair Market Value of
the Common Shares underlying the Options on the Date of Grant.

The capitalized terms in this Agreement shall have the meaning ascribed to them
under the Plan, unless otherwise specified herein.
     2. Termination of Agreement. Except as the Committee may otherwise
determine, this Agreement will terminate by the earliest of: (a) the first (1st)
anniversary of the date of my death; (b) the first (1st) anniversary of the date
of my Disability; (c) the second (2nd) anniversary of the date of my Retirement;
(d) the three-month anniversary of the date my employment with the Company and
its Affiliates terminates for reasons other than death, Disability or
Retirement; and (e) the tenth (10th) anniversary of the Date of Grant. The
Committee may unilaterally terminate this Agreement, in whole or in part,
retroactively or prospectively, to comply with or meet

 



--------------------------------------------------------------------------------



 



its obligations under applicable laws or regulations, including without
limitation, Securities and Exchange Commission and stock exchange requirements
related to the Company’s status as a publicly-traded company. Upon termination
of this Agreement for any reason, neither me nor any of my successors, heirs,
assigns, legatees, beneficiaries or legal representatives shall have any further
rights or interest in the Options. Any terms or conditions of this Agreement
that the Committee determines are reasonably necessary to effectuate its
purposes will survive the termination of this Agreement.
     3. Vesting. Subject to the termination provisions of Section 2, the Options
shall vest and become exercisable in three (3) equal installments on each of the
first three anniversaries of the Date of Grant.
     4. Exercise of Options.

  a.   Timing. Vested Options may be exercised at any time prior to the
termination of this Agreement. Except in the event of my death, Disability or
incapacity, a limited transfer pursuant to Section 13.3 of the Plan or as
contemplated by a court order recognized by the Committee as a qualified
domestic relations order, the Options shall only be exercisable by me during my
lifetime.     b.   Delivery of Notice of Exercise. I must submit to the
Committee at the address listed in Section 11(g): (i) a properly executed Notice
of Exercise of Options (in a form prescribed by, and obtainable upon written
request from, the Committee) evidencing my intention to exercise the Options;
and (ii) a certified check or cashier’s check payable to the Company or
certificates for Common Shares properly endorsed for transfer, or a combination
thereof, in the amount of the Exercise Price. To simplify administration, the
Committee may require that I exercise a minimum number of Options.     c.  
Distributions. Subject to adjustments under Section 11(c), upon exercise of
Options and payment of the Exercise Price, I will be entitled to a distribution
of a number of Common Shares equal to the number of Options being exercised. The
Committee will distribute such Common Shares to me as soon as practical after
the Exercise Date.

     5. Tax Withholding. The Board of Directors will cause the Company to
satisfy any tax withholding obligation under federal, state and local laws. The
Committee will cause the Company to deliver the tax withholding proceeds to the
appropriate taxing authorities in satisfaction of my tax liabilities. The
Committee may, in its sole discretion, make such withholding from any
distributions to my estate, legatee, heir or other successors as it deems
necessary under the terms of the Plan and the law.
     6. Delivery of Share Certificates. As soon as practicable following receipt
of written notice of the exercise of the Options and payment or deemed payment
of the Exercise Price, the Committee will cause a certificate or certificates
representing the Common Shares distributable upon exercise of the Options to be
delivered to me or my estate, legatee, heir or other successor, as applicable.
The Committee and the Company shall not be liable to any person or entity for
damages relating to any delays in issuing the certificates, any loss of the
certificates or any mistakes or errors in the issuance of the certificates or in
the certificates themselves.
     7. Shareholder Rights. I will not be entitled to receive dividends with
respect to, or to vote, the Common Shares which may be purchased pursuant to the
Options prior to their exercise and my receipt of the certificates representing
such shares.
     8. Limitation of Liability. The liability of the Company and its
Affiliates, the Board of Directors and its members, the Committee and its
members, and the number and value of any Shares distributed under this
Agreement, will be limited to the obligations set forth herein with respect to
such distribution. No provision of this Agreement shall be construed to impose
any liability on such persons or entities or Company employees who perform
administrative functions relative to this Agreement, in favor of any person with
respect to any loss, cost or expense (whether or not foreseeable on the date
hereof) which the person may incur in connection with, or arising out of, this
Agreement. This Agreement is not intended to provide, and shall be not be
construed as providing, greater rights to my heirs, assigns, legatees, estate or
other successors than those granted to me.
     9. Non-Transferability of Common Shares and Certificate Legends. The Common
Shares may not be sold, transferred or otherwise disposed of unless a
registration statement under the Securities Act of 1933, as amended, with
respect to the Shares has become effective or unless I establish to the
satisfaction of the Company that an exemption from such registration is
available. I further acknowledge and agree that the certificates representing
the Shares shall bear a legend stating the substance of such restrictions, as
well as any other restrictions the Committee deems necessary or appropriate.
     10. Internal Revenue Code Section 409A. This Agreement and the compensation
and benefits hereunder are intended to meet the requirements for exemption from
Code Section 409A set forth in Treas. Reg. Section 1.409A-1(b)(5), as well as
any other such

 



--------------------------------------------------------------------------------



 



applicable exemption, and this Agreement shall be construed and administered
accordingly. Notwithstanding anything in the Plan or elsewhere in this Agreement
to the contrary, if the Committee determines that any compensation or benefits
awarded or payable under this Agreement may be subject to taxation under Code
Section 409A, the Committee shall have the authority (but not the obligation) to
unilaterally adopt, prospectively or retroactively, such amendments to this
Agreement or to unilaterally take any other actions it deems necessary or
appropriate to fully address issues relating to compliance with, or exemption
from, Code Section 409A and other laws and, more generally, to avoid adverse tax
consequences thereunder. In no event shall this Section or any other provisions
of this Agreement be construed to require the Company to provide any gross-up
for the tax consequences of any provisions of, or awards or payments under, this
Agreement. The Company makes no representations or warranties as to the tax
effects of this Agreement or any transactions or events contemplated hereunder.
Except and only to the extent as may be provided under a separate written
agreement to which the Company is bound, the Company shall have no
responsibility for tax or legal consequences of any kind to me or my
beneficiaries resulting from the terms or operation of this Agreement.
     11. Miscellaneous Provisions.

  a.   Authority of the Committee. The Plan is administered by the Committee,
which has sole and exclusive power and discretion to interpret, administer,
implement and construe the Plan and this Agreement.     b.   Transfer
Restrictions. Except as otherwise provided below, I cannot sell, transfer,
assign, hypothecate or otherwise dispose of the Options or pledge them as
collateral for a loan and the Options shall not be subject to execution,
attachment, garnishment or similar process. Any purported sale, transfer,
assignment, hypothecation, pledge or other disposition of the Options in a
manner inconsistent with the Plan and this Agreement, and the levy of any
execution, attachment, garnishment or similar process upon the Options, shall be
void and of no effect.         The Options shall not be transferable by me other
than by will and the laws of descent and distribution or, solely if and to the
extent approved by the Committee from time to time in its sole discretion,
pursuant to Section 13.3 of the Plan or a qualified domestic relations order, as
defined in the Code. In addition, the Options will be subject to such other
restrictions as the Board of Directors deems necessary or appropriate.     c.  
Effect of Corporate Reorganization or Other Changes Affecting Number or Type of
Shares. The provisions of this Agreement will be applicable to the Options and
to any options or other equity rights which may be acquired by me as a result of
a reclassification, recapitalization, reorganization, redesignation, merger,
consolidation, stock split, stock dividend, spin-off, split-off, split-up,
combination or exchange of shares, special dividend or other distribution to
stockholders, exchange for other securities, a sale of all or substantially all
assets or the like. I understand and agree that the Committee may appropriately
adjust the terms, number and kind of the Options to reflect such a change. Any
such adjustment shall not duplicate the value of any benefit under this
Agreement. Any such adjustment, which may include the elimination of fractional
shares if the Committee so directs, shall be final, binding and conclusive as to
me and my beneficiaries. As used in this Agreement, the term “Options” will be
deemed to include any such options or other equity rights.     d.   Successors
and Legal Representatives. This Agreement will bind and inure to the benefit of
the Company and me, and its and my respective successors, legal representatives,
heirs, estates, personal representatives and beneficiaries.     e.  
Integration. This Agreement, as it may be amended from time to time, together
with the Plan and all amendments thereof, constitutes the entire agreement
between me and the Company with respect to the subject matter hereof.     f.  
Amendment. This Agreement may not be modified, amended, renewed or terminated,
nor may any term, condition or breach of any term or condition be waived, except
pursuant to the terms of the Plan, Sections 2 and 10 of this Agreement or by a
writing signed by the person or persons sought to be bound by such modification,
amendment, renewal, termination or waiver. Any waiver of any term, condition or
breach thereof shall not be a waiver of any other term or condition or of the
same term or condition for the future, or of any subsequent breach.

 



--------------------------------------------------------------------------------



 



  g.   Notice. Any notice sent to me or the Company relating to this grant must
be in writing and shall be deemed effective upon receipt by the addressee. All
elections, notices, designations and other correspondence with the Company
should be directed to the Committee at:

DATATRAK International, Inc.
6150 Parkland Boulevard
Suite 100
Mayfield Heights, OH 44124
Attn: Chief Financial Officer

      Any notices or other correspondence with me will be sent to the last
address for me on file with the Company. I am responsible for advising the
Company of any changes of my address.     h.   No Rights to Continued
Employment. Nothing in this Agreement shall be construed to confer upon me the
right to continue as an employee of the Company or any of its Affiliates, or to
serve in any particular position therewith, or limit any right which the
Company, its Affiliates or their stockholders may have to terminate my
employment.     i.   Separability. In the event of the invalidity of any part or
provision of this Agreement, such invalidity shall not affect the enforceability
of any other part or provision of this Agreement.     j.   Section Headings. The
section headings of this Agreement are for convenience and reference only and
are not intended to define, extend or limit the contents of the sections.     k.
  Governing Law. This Agreement shall be governed by, performed, construed and
enforced in accordance with the internal laws of the State of Ohio, without
reference to principles of conflict of laws.

     I am a sophisticated investor and I possess sufficient knowledge of the
risks inherent in holding the Options. I have received and read a copy of the
Plan. I have had an opportunity to consult with my tax, legal and accounting
advisers regarding the rules and restrictions under Code Section 409A. Moreover,
I have carefully read the above Agreement and hereby accept the above grant
under the terms, conditions and restrictions of this Agreement and the Plan, and
I agree to be bound thereby and by the actions of the Committee.
Very truly yours,
                                        
Print Name:                     
Address:                    
                                        
Social Security No.:                     
ACKNOWLEDGMENT AND RECEIPT
DATATRAK International, Inc. hereby accepts and agrees to be bound by the terms
of the foregoing Nonqualified Stock Option Agreement for Employees under the
DATATRAK International, Inc. 2005 Omnibus Equity Plan.
DATATRAK International, Inc.

     
Effective Date:                                                   
  By:                                         

 